 

Exhibit 10.4

 

ARCONIC CORPORATION

TERMS AND CONDITIONS FOR RESTRICTED SHARE UNITS

ANNUAL DIRECTOR AWARDS

Effective April 8, 2020

 

These terms and conditions (the "Award Terms"), are authorized by the Board.
They are deemed to be incorporated into and form a part of every Award of
Restricted Share Units issued as an annual equity award to a Director on or
after April 8, 2020 under the Arconic Corporation 2020 Stock Incentive Plan, as
amended and restated and as may be further amended from time to time (the
"Plan").

 

Terms that are defined in the Plan have the same meanings in the Award Terms.

 

General Terms and Conditions

 

1.                   This Award of Restricted Share Units is granted as the
Participant's annual equity award pursuant to the Company's Non-Employee
Director Compensation Policy (the "Director Compensation Policy"). The number of
Shares subject to this Award has been determined by dividing the dollar value of
the annual equity award provided for under the Director Compensation Policy by
the fair market value of a Share on the grant date, rounded to the nearest
number of whole Shares. Restricted Share Units are subject to the provisions of
the Plan and the provisions of the Award Terms. If the Plan and the Award Terms
are inconsistent, the provisions of the Plan will govern. Interpretations of the
Plan and the Award Terms by the Board are binding on the Participant and the
Company. A Restricted Share Unit is an undertaking by the Company to issue the
number of Shares indicated in the Participant's account at Merrill Lynch's
OnLine® website www.benefits.ml.com, subject to the fulfillment of certain
conditions, except to the extent otherwise provided in the Plan or herein. A
Participant has no voting rights or rights to receive dividends on Restricted
Share Units, but the Board may authorize that dividend equivalents be accrued on
Restricted Share Units upon vesting in accordance with paragraphs 2 and 4 below.
Any dividend equivalents on Restricted Share Units will be paid in the same
manner and at the same time as the Restricted Share Units to which they relate,
as set forth in paragraph 5 below.

 

Vesting and Payment

 

2.                   A Restricted Share Unit vests on the first anniversary date
of the grant date, or, if earlier, the date of the next subsequent annual
meeting of shareholders following the grant date.

 

3.                   Except as provided in paragraph 4, if a Participant's
service with the Company is terminated before the Restricted Share Unit vests, a
pro-rata portion of the Award will become vested, and the remainder of the Award
will be forfeited and automatically canceled. The pro-rata portion of the Award
that will become vested will be that number of Restricted Share Units (rounded
down to the nearest whole number) calculated based on the ratio of (x) the
number of days of service provided by the Participant during the period of
service to which the applicable annual equity award relates to (y) 365 days. For
avoidance of doubt, the period of service to which an annual equity award
relates commences on the later of the Company’s annual meeting of shareholders
for the applicable year and the date of the Participant’s commencement of
service as a Director during such applicable year, and ends on the date of the
Company’s next subsequent annual meeting of shareholders following the grant
date for the annual equity award.

 



 1 

 

 

4.                   The following are exceptions to the vesting rules:

 

  •   Death: a Restricted Share Unit held by a Participant who dies while a
Director is not forfeited but becomes fully vested as of the date of the
Participant's death.   •   Change in Control: to the extent that (i) a
Replacement Award is not provided to the Participant following a Change in
Control; or (ii) the Participant’s service is not continued by the successor or
survivor corporation in connection with or following such Change in Control, the
Restricted Share Unit will become fully vested immediately prior to the
consummation of the Change in Control subject to the Participant’s continued
service through the date of such Change in Control.

5.                   Payment. A Participant will receive one Share upon payment
of each vested Restricted Share Unit. Payment of vested Restricted Share Units
is governed by the Company’s Deferred Fee Plan for Directors (the "Deferred Fee
Plan"). Except as otherwise set forth in the Deferred Fee Plan, payment of
vested Restricted Share Units will occur upon the earlier of the Participant's
"separation from service" (as defined in Section 409A of the Code and the
Treasury Regulations thereunder) and the Participant's death, within the payment
periods specified in the Deferred Fee Plan. In accordance with the deferral
election provisions of the Deferred Fee Plan, the Participant may elect to
receive payment of his or her vested Restricted Share Units in either a single
lump sum or in up to ten (10) annual installments, except as otherwise required
or recommended due to applicable local law or set forth in the Deferred Fee
Plan. In the absence of such election by the Participant, a vested Restricted
Share Unit will be paid in a single lump sum.

 

Taxes

 

6.                   The Participant acknowledges that the Participant will
consult with his or her personal tax advisor regarding any income tax, social
security contributions or other tax-related items ("Taxes") that arise in
connection with the Restricted Share Units. The Participant is relying solely on
such advisor and is not relying in any part on any statement or representation
of the Company or any of its agents. The Company shall not be responsible for
withholding any applicable Taxes, unless required by applicable law. The Company
may take such action as it deems appropriate to ensure that all Taxes, which are
the Participant’s sole and absolute responsibility, are withheld or collected
from the Participant, if and to the extent required by applicable law. In this
regard, the Company will have the power and the right to require the Participant
to remit to the Company the amount necessary to satisfy federal, state and local
taxes, U.S. or non-U.S., required by law or regulation to be withheld with
respect to any taxable event arising as a result of the Restricted Share Units.
Notwithstanding the foregoing, unless otherwise determined by the Board, any
obligation to withhold Taxes will be met by the Company by withholding from the
Shares to be issued upon payment of the Restricted Share Unit that number of
Shares with a fair market value on the payment date equal to the Taxes required
to be withheld at the minimum required rates or, to the extent permitted under
applicable accounting principles, at up to the maximum individual tax rate for
the applicable tax jurisdiction.

 

Beneficiaries

 

7.                   If permitted by the Company, the Participant will be
entitled to designate one or more beneficiaries to receive all Restricted Share
Units that have not yet vested or that have vested but have not been paid at the
time of death of the Participant. All beneficiary designations will be on
beneficiary designation forms approved for the Plan. Copies of the form are
available from the Communications Center on Merrill Lynch's OnLine® website
www.benefits.ml.com. Beneficiary designations on an approved form will be
effective at the time received by the Communications Center on Merrill Lynch's
OnLine® website www.benefits.ml.com. A Participant may revoke a beneficiary
designation at any time by written notice to the Communications Center on
Merrill Lynch's OnLine® website www.benefits.ml.com or by filing a new
designation form. Any designation form previously filed by a Participant will be
automatically revoked and superseded by a later-filed form.

 



 2 

 

 

8.                   A Participant will be entitled to designate any number of
beneficiaries on the form, and the beneficiaries may be natural or corporate
persons.

 

9.                   The failure of any Participant to obtain any recommended
signature on the form will not prohibit the Company from treating such
designation as valid and effective. No beneficiary will acquire any beneficial
or other interest in any Restricted Share Unit prior to the death of the
Participant who designated such beneficiary.

 

10.                Unless the Participant indicates on the form that a named
beneficiary is to receive Restricted Share Units only upon the prior death of
another named beneficiary, all beneficiaries designated on the form will be
entitled to share equally in the Restricted Share Units. Unless otherwise
indicated, all such beneficiaries will have an equal, undivided interest in all
such Restricted Share Units.

 

11.                Should a beneficiary die after the Participant but before the
Restricted Share Unit is paid, such beneficiary's rights and interest in the
Award will be transferable by the beneficiary's last will and testament or by
the laws of descent and distribution. A named beneficiary who predeceases the
Participant will obtain no rights or interest in a Restricted Share Unit, nor
will any person claiming on behalf of such individual. Unless otherwise
specifically indicated by the Participant on the beneficiary designation form,
beneficiaries designated by class (such as "children," "grandchildren" etc.)
will be deemed to refer to the members of the class living at the time of the
Participant's death, and all members of the class will be deemed to take "per
capita."

 

12.                If a Participant does not designate a beneficiary or if the
Company does not permit a beneficiary designation, the Restricted Share Units
that have not yet vested or been paid at the time of death of the Participant
will be paid to the Participant's legal heirs pursuant to the Participant's last
will and testament or by the laws of descent and distribution.

 

Adjustments

 

13.                In the event of an Equity Restructuring, the Board will
equitably adjust the Restricted Share Unit as it deems appropriate to reflect
the Equity Restructuring, which may include (i) adjusting the number and type of
securities subject to the Restricted Share Unit; and (ii) adjusting the terms
and conditions of the Restricted Share Unit. The adjustments provided under this
paragraph 14 will be nondiscretionary and final and binding on all interested
parties, including the affected Participant and the Company; provided that the
Board will determine whether an adjustment is equitable.

 

Miscellaneous Provisions

 

14.                Stock Exchange Requirements; Applicable Laws. Notwithstanding
anything to the contrary in the Award Terms, no Shares issuable upon vesting and
payment of the Restricted Share Units, and no certificate representing all or
any part of such Shares, shall be issued or delivered if, in the opinion of
counsel to the Company, such issuance or delivery would cause the Company to be
in violation of, or to incur liability under, any securities law, or any rule,
regulation or procedure of any U.S. national securities exchange upon which any
securities of the Company are listed, or any listing agreement with any such
securities exchange, or any other requirement of law or of any administrative or
regulatory body having jurisdiction over the Company or a Subsidiary.

 



 3 

 

 

15.                Shareholder Rights. No person or entity shall be entitled to
vote, receive dividends or be deemed for any purpose the holder of any Shares
until the Restricted Share Unit shall have vested and been paid in the form of
Shares in accordance with the provisions of the Award Terms.

 

16.                Notices. Any notice required or permitted under the Award
Terms shall be in writing and shall be deemed sufficient when delivered
personally or sent by confirmed email, telegram, or fax or five days after being
deposited in the mail, as certified or registered mail, with postage prepaid,
and addressed to the Company at the Company's principal corporate offices or to
the Participant at the address maintained for the Participant in the Company's
records or, in either case, as subsequently modified by written notice to the
other party.

 

17.                Severability and Judicial Modification. If any provision of
the Award Terms is held to be invalid or unenforceable under the applicable laws
of any country, state, province, territory or other political subdivision or the
Company elects not to enforce such restriction, the remaining provisions shall
remain in full force and effect and the invalid or unenforceable provision shall
be modified only to the extent necessary to render that provision valid and
enforceable to the fullest extent permitted by law. If the invalid or
unenforceable provision cannot be, or is not, modified, that provision shall be
severed from the Award Terms and all other provisions shall remain valid and
enforceable.

 

18.                Successors. The Award Terms shall be binding upon and inure
to the benefit of the Company and its successors and assigns, on the one hand,
and the Participant and his or her heirs, beneficiaries, legatees and personal
representatives, on the other hand.

 

19.                Imposition of Other Requirements. The Company reserves the
right to impose other requirements on the Participant's participation in the
Plan, on the Restricted Share Unit and on any Shares acquired under the Plan, to
the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

20.                Compliance with Code Section 409A. It is intended that the
Restricted Share Unit granted pursuant to the Award Terms be compliant with
Section 409A of the Code and the Award Terms shall be interpreted, construed and
operated to reflect this intent. Notwithstanding the foregoing, the Award Terms
and the Plan may be amended at any time, without the consent of any party, to
the extent necessary or desirable to satisfy any of the requirements under
Section 409A of the Code, but the Company shall not be under any obligation to
make any such amendment. Further, the Company and its Subsidiaries do not make
any representation to the Participant that the Restricted Share Unit granted
pursuant to the Award Terms satisfies the requirements of Section 409A of the
Code, and the Company and its Subsidiaries will have no liability or other
obligation to indemnify or hold harmless the Participant or any other party for
any tax, additional tax, interest or penalties that the Participant or any other
party may incur in the event that any provision of the Award Terms or any
amendment or modification thereof or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A of the
Code.

 

21.                Waiver. A waiver by the Company of breach of any provision of
the Award Terms shall not operate or be construed as a waiver of any other
provision of the Award Terms, or of any subsequent breach by the Participant or
any other Participant.

 

22.                No Advice Regarding Award. The Company is not providing any
tax, legal or financial advice, nor is the Company making any recommendations
regarding the Participant's participation in the Plan, or the Participant's
acquisition or sale of the underlying Shares. The Participant is hereby advised
to consult with the Participant's own personal tax, legal and financial advisors
regarding the Participant's participation in the Plan before taking any action
related to the Plan.

 



 4 

 

 

23.                Governing Law and Venue. As stated in the Plan, the
Restricted Share Unit and the provisions of the Award Terms and all
determinations made and actions taken thereunder, to the extent not otherwise
governed by the laws of the United States, shall be governed by the laws of the
State of Delaware, without reference to principles of conflict of laws, and
construed accordingly.

 

24.                Electronic Delivery and Acceptance. The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

 

25.                Entire Agreement. The Award Terms and the Plan embody the
entire understanding and agreement of the parties with respect to the subject
matter hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto.

 

Acceptance of Award

 

26.                In accordance with Section 15(c) of the Plan (as in effect at
the grant date), the Participant may reject the Restricted Share Unit by
notifying the Company within 30 days of the grant date that he or she does not
accept the Restricted Share Unit. The Participant's acceptance of the Restricted
Share Unit constitutes the Participant's acceptance of and agreement with the
Award Terms. Notwithstanding the foregoing, if required by the Company, the
Participant will provide a signed copy of the Award Terms in such manner and
within such timeframe as may be requested by the Company. The Company has no
obligation to issue Shares to the Participant if the Participant does not accept
the Restricted Share Unit.

 



 5 

 